Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-16 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
2.	A method comprising the steps of: 
controlling, by at least one processor: 
displaying, over a communication network, at user interfaces respectively of a plurality of first remote computing devices, contest entries of a multi-stage contest for purchase by interaction with the user interfaces, the multi-stage contest having a plurality of stages, 
each stage causing a portion of contest entries eligible to win the multi-stage contest before a given stage to become ineligible to win the multi-stage contest after the given stage,
except for a last stage of the multi-stage contest, remaining eligible entries of the contest entries proceeding to a next stage of the multi-stage contest, and
the multi-stage contest having at least one winning contest entry from among contest entries that remain eligible after the last stage; 
as a result of completion of a first stage of the plurality of stages of the contest, marking as ineligible in a memory records of entries of the multi-stage contest that become ineligible as a result of the first stage;
in real time during a second stage of the contest, displaying, over the communication network, at second user interfaces respectively of second remote computing devices, progress of the multi-stage contest including the second stage of the contest, and results of determinations of contest entries that remain eligible after completion of the first stage;
in real time during the second stage of the contest, providing, over the communication network, at the second user interfaces respectively of the second remote computing devices, an electronic secondary market for buying and selling entries of the multi-stage contest that change value and eligibility and trading entries of the multi-stage contest that remain eligible after change in eligibility or value as the stages of the multi-stage contest progress; determining an award for each winning contest entry based at least on revenues received from selling of the contest entries;
determining at least one winning contest entry from one or more contest entries remaining eligible after the plurality of stages, by providing a competition between contestants associated with the one or more contest entries that remain eligible after the plurality of stages.
The above underlined portion of representative claim 2 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as users could purchase a game card which is related to a master game card, which would perform the rules of the instant application, such as making a portion of the game cards ineligible, allowing for users to buy and sell their game cards which remain eligible, determining an award, and performing a contest between those who remain eligible.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 2 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Displaying over a communications network at user interfaces, as well as displaying in real time progress, as well as providing at the second user interfaces an electronic secondary market are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)).  Particularly, the language requires a general purpose display and general purpose user interfaces displaying the data related to the abstract ideas such as the contest and the secondary market.
At least one processor and a memory is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Displaying over a communications network at user interfaces, as well as displaying in real time progress, as well as providing at the second user interfaces an electronic secondary market are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.  Further this display and user interfaces are well understood routine and conventional as they are directed towards general purpose displays and user interfaces.  The particulars as to what is being provided and displayed on the display,  and user interfaces such as the contest and the secondary market are interpreted as abstract.
At least one processor and a memory does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 3-16 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715